Case 9:19-cv-00190-DWM Document 25 Filed 08/19/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
MISSOULA DIVISION

SOUTHGATE MALL ASSOCIATES, CV 19-190-M—-DWM
LLP,

Plaintiff,
ORDER

Vv.

ALLIED WASTE SERVICES OF
NORTH AMERICA, LLC, d/b/a
REPUBLIC SERVICES,

Defendant.

 

 

The parties having filed a stipulation for dismissal pursuant to Rule 41(a),
IT IS ORDERED that the above-captioned cause is DISMISSED WITH
PREJUDICE, each party to pay its own costs. All pending motions are MOOT and

all deadlines are VACATED.

DATED this (4 day of August, 2020.

 
   
 

 

 

Donald W. Molloy, District Judge
United Stat¢és Distriot Court
